 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar No. 14853
 3   RANDOLPH J. ST. CLAIR
     Assistant United States Attorney
 4   CHRISTOPHER LIN
     Assistant United States Attorney
 5   United States Attorney’s Office
     400 South Virginia, Suite 900
 6   Reno, Nevada 89501
     775-784-5438
 7   Randy.StClair@usdoj.gov
     Christopher.Lin@usdoj.gov
 8
     Representing the United States of America
 9

10                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
11

12   UNITED STATES OF AMERICA,
                                                             3:20-CR-00003-MMD-WGC
                            Plaintiff,
13                                                           STIPULATION TO EXTEND
            v.
                                                             DEADLINE FOR RESPONSE TO
14                                                           DEFENDANT’S MOTION TO
     GILBERTO GRACIAN-RENTERIA,                              SUPPRESS EVIDENCE [ECF 161]
15
                            Defendant.
                                                             (First Request)
16

17

18          IT IS HEREBY STIPULATED AND AGREED by and through CHRISTOPHER

19   CHIOU, Acting United States Attorney, and RANDOLPH J. ST. CLAIR, Assistant United States

20   Attorney, counsel for the United States of America, and JANICE A. HUBBARD, Esq., counsel

21   for defendant Gilberto Gracian-Renteria, to extend the deadline for the Government’s Response to

22   Defendant’s Motion to Suppress Evidence [ECF No. 161] from June 9, 2021 to June 17, 2021.

23          This is the parties’ first request for an extension.

24


                                                         1
 1          The parties stipulate, subject to the Court’s approval, that the Government’s Response to

 2   Defendant’s Motion to Suppress Evidence is due on June 17, 2021. The parties further stipulate

 3   that Defendant would have until June 23, 2021 to file any reply. This stipulation is requested

 4   mindful of the exercise of due diligence, in the interests of justice, and not for any purpose of delay.

 5          DATED this 2nd day of June 2021.

 6

 7   CHRISTOPHER CHIOU
     Acting United States Attorney
 8

 9   __/s/ Randolph J. St. Clair_________                ___/s/ Janice A. Hubbard______________
     RANDOLPH J. ST. CLAIR                               JANICE A. HUBBARD, Esq.
10   Assistant United States Attorney                    Counsel for Gilberto Gracian-Renteria

11

12

13

14                                                IT IS SO ORDERED.

15

16                                                __________________________________________
                                                  HONORABLE MIRANDA M. DU
17                                                UNITED STATES DISTRICT JUDGE

18

19                                                          6/2/2021
                                                  DATED: _________________________

20

21

22

23

24


                                                         2
